      Case 1:19-cv-04469-PAE-SDA Document 27 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          7/31/2020
 Sean McTerrell,

                                Plaintiff,
                                                             1:19-cv-04469 (PAE) (SDA)
                   -against-
                                                             ORDER
 New York City Health and Hospitals
 Corporation, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to the Court’s May 15, 2020 Order, if Plaintiff did not file an amended pleading

beyond that contained in his April 27, 2020 Letter (ECF No. 25), the Court would construe that

Letter to be the amended pleading. (See ECF No. 26.) Having received no further filings from

Plaintiff, the Court hereby deems Plaintiff’s April 27, 2020 Letter to be the amended pleading.

Defendants shall move, answer or otherwise respond to the amended pleading no later than

August 31, 2020.

       A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              July 31, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
